Case 8:20-cv-02739-CEH-SPF Document 1-6 Filed 11/20/20 Page 1 of 4 PageID 16


   Filing # 115331333 E-Filed 10/21 /2020 09:45:52 AM



                 IN TiF7E CIR.CUIT COURT OF TI3I:~ 12TiI :1CJDICIAL CLItCUIT IN AND FOR
                                     SARASOTA COU1ti1TX, JF'LORIDA

           GASRIELE ROBINSON,

                           Plaintitf,
           vs.

           SFM, LLC a/k/a SF MARKETS, LLC, a Case No: 2020 CA 004457 NC
           Foreign T.,imited Liability Company
           d/b/a SPROiJTS FARMERS
           MAE2KETS,

                           Defendants.



                                        COMT.LAI"NT Al`iD 1DEIVtAND FOR JiTRY TRIAL

                   COMES NOW the Plaintifl; GA$RIELE R0131NSON, (hereinafter referred to as

           Plaintiti) by and through her undersigned counsel, and hereby sues the Defendants, SFM, LLC

           a/1Ja SF MARKETS, LLC, a Foreign Limited Liability Cornpany d/b/a SPROUTS FARMERS

           MARTCETS (hereinafter referrcd to as "SPROUTS'~ and alleges as follows;

                                                  3urisdiction and Venue
           1.      This is ari action for damages that exceeds the sum of Thirty '1'housand Dollars

                   ($30,000.00), exclusive of costs, interest and attorneys' fecs, The estimated value of

                   Plaintiff's claun is in excess of the minimum jurisdictional threshold required by this

                   Court. Accordingly, Plaintiff has eniered "over $] 00,000" in the civil cover sheet for the

                   "estimated arnount of the claim" as required in the preamble to the civil cover sheet for

                   jurisdictional purpose.s only (the Florida Supreme Court has ordered that the estimated

                   "amount of claim" be set forth in the civil cover sheet for data collection and clerical

                   purposes only). The actual value of Plaintiff.s claim will be determined by a fair and just

                   juny in accordance v,rith Arficle 1, Sec.tion 21, Fla. Const.
Case 8:20-cv-02739-CEH-SPF Document 1-6 Filed 11/20/20 Page 2 of 4 PageID 17




         2.   At all times material hereto, Plaintiff resided in Sarasota County, Florida,

         3.   At all times material hereto, Defendant, SPROUTS was authorized to and conducting

              business in Sarasota County, Florida including owning, operating, possessing and/or

              maitttainine a grocery niarket store loeated at Sprouts Farmers Market, 8330 S, Tamiami

              Trail, Sarasota, Florida 34238,

         4.   Plaintiff has retained the nndersigned counsel and has agreed to pay a reasonable fee for

              their services.

                                         GENERAL ALLEGATIONS

         5.   On or about February 24, 2018, Plaintiff was a lawful business invitee on the pYemises of

              Defendant, SPROUTS, located at 8330 S. Tamiami Trail, Sarasota; Florida 34238.

         6.   On that date, Plaintiff, was shopping in the produce area and as she walked forward, she

              slipped and foll on a piece of lettuce, which had been lefi on the ground of the

              store/market near the salad bar. Although Plaintiff attempted to brace her fall, she fell

              violently on her lett hip and '%7ist suffering serious injuries.

                                            COUNTI
                  NEGLIGENCE CLAIM AGAINST DEFENDANT, SFIo'1, LLC a/k/a
                   SF 1V[ARd{ETS. LLC., d/b/a SPROUTS FARMEItS A/IARKE'I`S

         7.   Plaintiff realleges and incorporates by reference paragraphs 1 through 6 as if set forth

              fully herein.

         S.   Defendant, SPROUTS, owed Plaintiff a duty to use reasonable care in niaintaining the

              grocery market store and specifically the floor of the salad bar area, in a reasonably safe

              conditiori and to w•arn business Invitees, like Plaintiffof dangerous conditions that were

              or should have been known to SPROUTS.




                                                         2
Case 8:20-cv-02739-CEH-SPF Document 1-6 Filed 11/20/20 Page 3 of 4 PageID 18




         9.     SPROLJTS negligently maintained its floors in the salad bar area of the market/store bv

                failing to use rea.aonable care in niaintaining its premises in a reasonably safe condition

                that would prevent it from being a dangerous and unsafe condition for business invitees.

         10.    The negligent condition referenced above was known to SPROUTS or had esistcd for a

                sufficient length of time so that SPROUTS should have known of it.

         I.T.   Defendant, SPROUTS, breached its duty of care to the Plairitiff by failing to do one or

                more of the following without limitation:

                        a. To use ordinary care and diligence to design, build, keep, and maintain its

                            premises in a condition reasonably safe for its intended uses and free from all

                            defects and eonditions `vhich would render it dangerous aud unsafe to Plaintitl

                            or present an unreasonable risk of hami to her.

                        b. To exercise reasonable care to protect Plaintiff from any dangerous conditions

                            by inspecting andlor tising any other means to creatc a safe environment.

                        c. To properly warn Plaintiff of any dangerous or unsafe conditions existing in

                           or abou't the premises;

                        d. To properly hire, train and suprrvise its agents, sen ants and employees, to

                           assure the prompt renioval of hazards, and other dangerous conditions at the

                           preniises, and to adequalely and timely warn invitees, such a.s Ptaintiff of that

                           condition; and,

                       e. To corrwt dangerous ongoing conditions suoh as the onc at issue in this case.

         12.    As a direct and proxiniate result of SPROUTS' neglieent acts and omissions, Plaintiff

                suffeied bodily injury, great physical pain and suffering, disability, inabiHty and loss of

                capaeity for the enjoyment of life, inconvenience, physical impairment, disfigurement,



                                                          3
Case 8:20-cv-02739-CEH-SPF Document 1-6 Filed 11/20/20 Page 4 of 4 PageID 19




                scarring, inental anguish, loss or diminution of carnings or caming capacity, aggravation

                of an esisting disease or physical defect, perrnanent injury Nvitbin a reasonable degree of

                medical probability, medical and related eypenses in the past and in the future inourred in

                seekine a cure foz hcr injuries,

         13.    These losse,s are e.ither permanent or continuing in nature and the Plainliff, will suffer

                them in the futurc as the injuries consist in wbole or in part of a permanent injury within a

                reasonable degree of inedical probability.

                WIdFR13FORE, Plaintiff, GABRIELLE ROBINSOI`, demand jndgment against

         Defendant, SFIvf, LLC a/lda SF MARKETS, LLC., drb/a SPROUTS .FARMERS MARKETS,

         for damages plus costs and trial by jury on all issues so triable and for such other and further

         relief the Court deems just and proper.



                DA'1'Ell 'FHIS ~ DAY OF ~/ G~ ~Q ~, 2020.



                                                               MALLAI2p LA«' FIRM, P.A.
                                                               889 N. Washington Blvd,
                                                               Sarasota, Florida 34236
                                                               (941) 952-1682
                                                               (941) 378-1605 (fax)
                                                               1-1 i ch ae1Ca`m al l:u~d1 aw:fi n n. c-0rn


                                                                      r       Li
                                                               Michael T, M      y, Esq.
                                                               Fla. Bar, No. 0524492




                                                           4
